      Case 2:19-cv-13998-MLCF-DMD Document 9 Filed 04/17/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 LENNY JOSEPH                                                                  CIVIL ACTION

 VERSUS                                                                           NO. 19-13998

 STATE OF LOUISIANA                                                          SECTION: “F”(3)


                                           OR D ER

       Petitioner, Lenny Joseph, has filed a pleading which the Court construes as a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254 in which he is challenging the constitutionality

of his current confinement based on a 2012 state criminal judgment.

       A review of this Court’s records reflects that petitioner filed a prior petition for writ of

habeas corpus related to that same state criminal judgment. That petition was dismissed with

prejudice as untimely. Joseph v. Vannoy, Civ. Action No. 16-0546, 2016 WL 4433640 (E.D. La.

June 10, 2016), adopted, 2016 WL 4419004 (E.D. La. Aug. 19, 2016).

       The petition presently before the Court is therefore a second or successive petition as

described in 28 U.S.C. § 2244. Accordingly, in order to overcome the prohibition against the filing

of a second or successive claim under that section, petitioner must establish one of the following

exceptions:

               1)     the claim relies on a new rule of law, made retroactive to cases on
                      collateral review by the United States Supreme Court, that was
                      previously unavailable; or

               2)     (i) the factual predicate for the claim could not have been discovered
                      previously through the exercise of due diligence, and
                      (ii) the facts underlying the claim, if proven and viewed in light of
                      the evidence as a whole, would be sufficient to establish by clear
                      and convincing evidence that, but for the constitutional error, no
                      reasonable factfinder would have found the petitioner guilty of the
                      underlying offense.


                                                1
      Case 2:19-cv-13998-MLCF-DMD Document 9 Filed 04/17/20 Page 2 of 2




28 U.S.C. § 2244(b)(2)(A),(B).

       Before the instant petition can be considered on the merits by this District Court, petitioner

must obtain authorization to file this second or successive petition from the United States Fifth

Circuit Court of Appeals by making a prima facie showing of the above listed requirements to that

appellate court as required by 28 U.S.C. § 2244(b)(3)(A). Until such time as he obtains said

authorization, this Court is without jurisdiction to proceed.

       Accordingly,

       IT IS ORDERED that the petition be construed in part as a motion for authorization for

the District Court to consider the second or successive claims raised therein.

       IT IS FURTHER ORDERED that the petition be and hereby is TRANSFERRED to the

United States Fifth Circuit Court of Appeals under the authority of 28 U.S.C. § 1631 for that Court

to determine whether petitioner is authorized under 28 U.S.C. § 2244(b) to file the instant habeas

corpus petition in this District Court.

       New Orleans, Louisiana, this _________
                                       16th day of _________________,
                                                        April         2020.




                                              __________________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                  2
